Name: Commission Regulation (EEC) No 2349/85 of 14 August 1985 closing the standing invitations to tender for the export of sugar referred to in Regulations (EEC) No 2384/84 and (EEC) No 2385/84
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 219/26 Official Journal of the European Communities 17. 8 . 85 COMMISSION REGULATION (EEC) No 2349/85 of 14 August 1985 closing the standing invitations to tender for the export of sugar referred to in Regulations (EEC) No 2384/84 and (EEC) No 2385/84 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regulation (EEC) to 1482/85 (2), and in particular Articles 13 (2), 18 (5) and 19 (4) and (7) thereof, Having regard to Council Regulation (EEC) No 608/72 of 23 March 1972 laying down rules to be applied in cases of considerable price rises on the world sugar market (3), and in particular Article 1 ( 1 ) thereof, Whereas partial invitations to tender for the export of sugar are issued under Commission Regulations (EEC) No 2384/84 (4) (EEC) No 2385/84(0 ; whereas the standing invitations to tender should be closed ; Article 1 The standing invitations to tender referred to in Regu ­ lations (EEC) No 2384/84 and (EEC) No 2385/84 are hereby closed. Article 2 This Regulation shall enter into force on 22 August 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 August 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 177, 1 . 7 . 1981 , p. 4 . 0 OJ No L 151 , 10 . 6 . 1985, p. 1 . (3) OJ No L 75, 28 . 3 . 1972, p. 5 . (4) OJ No L 221 , 18 . 8 . 1984, p. 16 . 0 OJ No L 221 , 18 . 8 . 1984, p. 21 .